Exhibit SUBORDINATED TERM LOAN AGREEMENT dated as of September 26, 2008 among THE PRIVATEBANK AND TRUST COMPANY as Borrower THE LENDERS FROM TIME TO TIME PARTY HERETO and SUNTRUST BANK as Administrative Agent SUNTRUST ROBINSON HUMPHREY, INC. as Joint Lead Arranger and Sole Bookrunner BANC OF AMERICA SECURITIES LLC as Joint Lead Arranger TABLE OF CONTENTS ARTICLEI.DEFINITIONS; CONSTRUCTION1 Section1.1.Definitions.1 Section1.2.Terms Generally9 ARTICLEII.AMOUNT AND TERMS OF THE SUBORDINATED TERM LOAN10 Section2.1.Term Loan Commitment10 Section2.2.[Intentionally Deleted]10 Section2.3.Procedure for Borrowing Term Loans10 Section2.4.[Intentionally Deleted]10 Section2.5.Funding of Borrowings.10 Section2.6.Termination of Commitments.11 Section2.7.Repayment and Prepayments of Loans.11 Section2.8.Interest on Loans.11 Section2.9.Certain Fees12 Section2.10.Computation of Interest and Fees12 Section2.11.Inability to Determine Interest Rates13 Section2.12.Evidence of Indebtedness13 Section2.13.Illegality13 Section2.14.Increased Costs.14 Section2.15.Funding Indemnity15 Section2.16.Taxes.15 Section2.17.Payments Generally; Pro Rata Treatment.17 Section2.18.Mitigation of Obligations; Replacement of Lenders18 Section2.19.Subordinated and Unsecured Obligations19 Section2.20.Incremental Facility.19 ARTICLEIII.CONDITIONS TO EFFECTIVENESS AND MAKING OF LOANS21 Section3.1.Conditions To Effectiveness21 Section3.2.Each Loan22 ARTICLEIV.REPRESENTATIONS AND WARRANTIES23 Section4.1.Existence; Power23 Section4.2.Organizational Power; Authorization23 Section4.3.Governmental Approvals; No Conflicts24 Section4.4.Financial Statements24 Section4.5.Litigation Matters and Enforcement Actions24 Section4.6.Compliance with Laws and Agreements25 Section4.7.Investment Company Act25 Section4.8.Taxes25 Section4.9.Margin Regulations26 Section4.10.Disclosure26 Section4.11.Dividend Restrictions; Other Restrictions.26 Section4.12.Capital Measures26 Section4.13.FDIC Insurance26 Section4.14.Ownership of Property.26 Section4.15.OFAC27 Section4.16.Patriot Act27 Section4.17.Solvency28 ARTICLEV.COVENANTS28 Section5.1.Financial Statements and Other Information28 Section5.2.Notices of Material Events30 Section5.3.Existence; Conduct of Business31 Section5.4.Compliance with Laws, Etc.31 Section5.5.Payment of Obligations31 Section5.6.Books and Records31 Section5.7.Visitation, Inspection, Etc.31 Section5.8.Maintenance of Properties; Insurance.32 Section5.9.Use of Proceeds32 Section5.10.Subordination of Loans32 ARTICLEVI.EVENTS OF DEFAULT32 Section6.1.Events of Default32 ARTICLEVII.THE ADMINISTRATIVE AGENT33 Section7.1.Appointment of Administrative Agent33 Section7.2.Nature of Duties of Administrative Agent34 Section7.3.Lack of Reliance on the Administrative Agent34 Section7.4.Certain Rights of the Administrative Agent35 Section7.5.Reliance by Administrative Agent35 Section7.6.The Administrative Agent in its Individual Capacity35 Section7.7.Successor Administrative Agent.35 ARTICLEVIII.MISCELLANEOUS36 Section8.1.Notices.36 Section8.2.Waiver; Amendments.38 Section8.3.Expenses; Indemnification.39 Section8.4.Successors and Assigns.40 Section8.5.Governing Law; Jurisdiction; Consent to Service of Process.42 Section8.6.WAIVER OF JURY TRIAL43 Section8.7.Counterparts; Integration43 Section8.8.Survival43 Section8.9.Severability43 Section8.10.Confidentiality44 Section8.11.Interest Rate Limitation44 Section8.12.Waiver of Effect of Corporate Seal45 Section8.13.Patriot Act45 Section8.14.Bookrunner and Lead Arrangers45 Schedules Schedule ICommitment Amounts Exhibits Exhibit A-Form of Subordinated Term Note Exhibit 3.1(b)(iii)-Form of Secretary’s Certificate Exhibit 3.1(b)(vi)-Form of Officer’s Certificate -- SUBORDINATED TERM LOAN AGREEMENT THIS SUBORDINATED TERM LOAN AGREEMENT (this “Agreement”)is made and entered into as of September 26, 2008, by and among THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered bank (the “Borrower”), the several banks and other financial institutions from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the “Administrative Agent”). W I T N E S S E T H: WHEREAS, the Borrower has requested the Lenders and Park National Bank, and such entities have agreed, subject to the terms and conditions of this Agreement (and, in the case of Park National Bank, subject to the terms and conditions of a commitment letter between itself and the Borrower), to commit to make subordinated term loans in an aggregate principal amount of $120,000,000, $100,000,000 of which will be funded on the Closing Date and $20,000,000 of which are intended to be funded by Park National Bank within 10 Business Days after the Closing Date, which are intended to qualify as Tier 2 Capital; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Borrower, the Administrative Agent and the Lenders agree as follows: ARTICLEI.DEFINITIONS; CONSTRUCTION Section1.1.Definitions. In addition to the other terms defined herein, the following terms used herein shall have the meanings herein specified (to be equally applicable to both the singular and plural forms of the terms defined): “Administrative Agent” shall have the meaning assigned to such term in the opening paragraph hereof. “Administrative Questionnaire” shall mean, with respect to each Lender, an administrative questionnaire in the form prepared by the Administrative Agent and submitted to the Administrative Agent duly completed by such Lender. “Aggregate Commitments” shall mean the sum of the Commitments of all Lenders at any time outstanding.On the Closing Date, the Aggregate Commitments shall equal $100,000,000. “Base Rate” shall mean the higher of (i)the per annum rate which the Administrative Agent publicly announces from time to time to be its prime lending rate, as in effect from time to time, and (ii)the Federal Funds Rate, as in effect from time to time, plus one-half of one percent (0.50%).The Administrative Agent’s prime lending rate is a reference rate and does not necessarily represent the lowest or best rate charged to customers.The Administrative Agent may make commercial loans or other loans at rates of interest at, above or below the Administrative Agent’s prime lending rate.Each change in the Administrative Agent’s prime lending rate shall be effective from and including the date such change is publicly announced as being effective. “Base Rate Loan” shall mean any Loan accruing interest at the Base Rate. “Base Rate Margin” shall mean 2.50% per annum. “Borrowing”shall mean a borrowing consisting of Loans of the same Type, made on the same date. “Business Day” shall mean (i)any day other than a Saturday, Sunday or other day on which commercial banks in Atlanta, Georgia or New York, New York are authorized or required by law to close and (ii)if such day relates to a Borrowing, a payment or prepayment of principal or interest on a Eurodollar Loan or a notice with respect thereto, any day on which dealings in Dollars are carried on in the London interbank market. “Call Report” shall mean, with respect to the Borrower, the “Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any successor form of the Federal Financial Institutions Examination Council). “Change in Law” shall mean (i)the adoption of any applicable law, rule or regulation after the date of this Agreement, (ii)any change in any applicable law, rule or regulation, or any change in the interpretation or application thereof, by any Governmental Authority after the date of this Agreement, or (iii)compliance by any Lender (or for purposes of Section2.14(b), by such Lender’s holding company, if applicable) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date of this Agreement. “Closing Date” shall mean the date on which the conditions precedent set forth in Section3.1 have been satisfied or waived, and unless otherwise indicated, shall be the date of this Agreement. “Commitment” shall mean, with respect to each Lender, the obligation of such Lender to make a Term Loan hereunder on the Closing Date, in a principal amount not exceeding the amount set forth with respect to such Lender on ScheduleI, as such amount may be increased by an Incremental Facility Amendment pursuant to Section2.20, and shall include each Incremental Commitment. “Dollar(s)” and the sign “$” shall mean lawful money of the United States of America. “Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices or binding agreements issued, promulgated or entered into by or with any Governmental Authority, relating in any way to the environment, preservation or reclamation of natural resources, the management, Release or threatened Release of any Hazardous Material or to health and safety matters. “Environmental Liability” shall mean any liability, contingent or otherwise (including any liability for damages, costs of environmental investigation and remediation, costs of administrative oversight, fines, natural resource damages, penalties or indemnities), of the Borrower or any Subsidiary directly or indirectly resulting from or based upon (a)any actual or alleged violation of any Environmental Law, (b)the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c)any actual or alleged exposure to any Hazardous Materials, (d)the Release or threatened Release of any Hazardous Materials or (e)any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time, and any successor statute. “ERISA Affiliate” shall mean any trade or business (whether or not incorporated), which, together with the Borrower, is treated as a single employer under Section414(b) or (c) of the Code or, solely for the purposes of Section302 of ERISA and Section412 of the Code, is treated as a single employer under Section414 of the Code. “ERISA Event” shall mean (a)any “reportable event”, as defined in Section4043 of ERISA or the regulations issued thereunder with respect to a Plan (other than an event for which the 30-day notice period is waived); (b)the existence with respect to any Plan of an “accumulated funding deficiency” (as defined in Section412 of the Code or Section302 of ERISA), whether or not waived; (c)the filing pursuant to Section412(d) of the Code or Section303(d) of ERISA of an application for a waiver of the minimum funding standard with respect to any Plan; (d)the incurrence by the Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA with respect to the termination of any Plan; (e)the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator appointed by the PBGC of any notice relating to an intention to terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)the incurrence by the Borrower or any of its ERISA Affiliates of any liability with respect to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability or a determination that a Multiemployer Plan is, or is expected to be, insolvent or in reorganization, within the meaning of Title IV of ERISA. “Eurodollar” when used in reference to any Loan or any Borrowing, refers to whether such Loan or such Borrowing bears interest at a rate determined by reference to LIBOR. “Event of Default” shall have the meaning provided in ArticleVI. “Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender or any other recipient of any payment to be made by or on account of any obligation of the Borrower hereunder, (a)income or franchise taxes imposed on (or measured by) its net income by the United States of America, or by the jurisdiction under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable lending office is located, (b)any branch profits taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in which any Lender is located and (c)in the case of a Foreign Lender, any withholding tax that (i)is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party to this Agreement (or designates a new lending office), (ii)is imposed on amounts payable to such Foreign Lender at any time that such Foreign Lender designates a new lending office, other than taxes that have accrued prior to the designation of such lending office that are otherwise not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure to comply with Section2.16(e). “FDIC” shall mean the Federal Deposit Insurance Corporation. “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average of the rates on overnight Federal funds transactions with member banks of the Federal Reserve System arranged by Federal funds brokers, as published by the Federal Reserve Bank of New York on the next succeeding Business Day or if such rate is not so published for any Business Day, the Federal Funds Rate for such day shall be the average rounded upwards, if necessary, to the next 1/100th of 1% of the quotations for such day on such transactions received by the Administrative Agent from three Federal funds brokers of recognized standing selected by the Administrative Agent. “Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at the fiscal year-end) of the Borrower. “Foreign Lender” shall mean any Lender that is not a United States person under Section7701(a)(3) of the Code. “FRB” shall mean the Board of Governors of the Federal Reserve System. “FR Y-9C Report” shall mean the “Consolidated Financial Statements for Bank Holding Companies (FR Y-9C)” submitted by the Parent as required by Section5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar replacement report. “FR Y-9LP Report” shall mean the “Parent Company Only Financial Statements for Large Bank Holding Companies (FR Y-9LP)” submitted by the Parent as required by Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section 225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar replacement report. “GAAP” shall mean generally accepted accounting principles in the United States applied on a consistent basis. “Governmental Authority” shall mean the government of the United States of America, any other nation or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government, including without limitation, the FRB, the FDIC, the Illinois Department of Financial and Professional Regulation and any other federal or state agency charged with the supervision or regulation of depositary institutions or holding companies of depositary institutions (as used herein, including any trust company subsidiaries whether or not they take deposits), or engaged in the insurance of depositary institution deposits, or any court, administrative agency or commission or other governmental agency, authority or instrumentality having supervisory or regulatory authority with respect to the Borrower and/or any of its Subsidiaries. “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Law. “Incremental Commitment” shall have the meaning assigned to such term in Section2.20(a). “Incremental Commitments Effective Date” shall have the meaning assigned to such term in Section2.20(d). “Incremental Facility Amendment” shall have the meaning assigned to such term in Section2.20(c). “Incremental Lender” shall have the meaning assigned to such term in Section2.20(c). “Incremental Term Loan” shall have the meaning assigned to such term in Section2.20(b). “Indemnified Taxes” shall mean Taxes other than Excluded Taxes. “Interest Payment Date” shall have the meaning assigned to such term in Section2.8. “Interest Rate” shall have the meaning assigned to such term in Section2.8. “Interest Reset Date” shall mean the last Business Day of March, June, September, and
